DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 17 January 2022 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IL255766, filed on 20 November 2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both "catalyst layer" and in Figs. 5A-5C to the entire system shown in each.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 532, 610, 620, 630, 750.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 260, 270, 280, 290.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0010] and [0023] make reference to “quarternary ammonium” which examine believes should be “quaternary ammonium”.
"In some embodiments, the crosslinking bonds does not include the ion conducting functional groups" [0019], " at least one type of catalyst nanoparticles and a polymer precursor comprising monomers having a first type of functional groups and monomers having second type of functional groups, wherein the first and second types of functional groups are different from each other" [0022] and "In some embodiments, the second type of functional groups may an anion conducting type of functional groups, In some embodiments, the second type of functional group may be a quarternary ammonium type of functional group" [0023] where the mixing of plural and singular both within a given sentence and across different sentences and paragraphs occurs throughout the application. 
"In some embodiments, the second type of functional groups may an anion conducting type of functional groups," [0023] it is not clear if the functional group "may be an anion", "may have an anion", "may comprise an anion" or if something else is intended by applicant.
In paragraph [0068], “as discussed above with respect to step 250”, however there is no discussion of step 250 anywhere in the specification.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 2: "An anion conducting membrane: comprising: crosslinked ionomer comprising" should be "An anion conducting membrane: comprising: a crosslinked ionomer comprising".  
Line 6: “wherein the crosslinking bonds does not include” using a plural subject with a singular verb.

Claim 3, is objected to because of the following informalities: line 4 has the limitation “being alkyl or aryl chain”, does applicant intend it to be “being alkyl or aryl chains”, “being an alkyl or aryl chain” or something different? Examiner notes intended metes and bounds are unclear.

Claim 5 is objected to because of the following informalities: line 2 lists the limitation “quarternary ammonium”, examiner believes “quaternary ammonium” is what is intended.

Claims 1, 3-6 and 8 are objected to because of the following informalities: reference in these claims is made to “functional group” and “functional groups” as if they were interchangeable, including referring to plurals as if they were singular “a first type of functional groups” (claim 1, line 3, as one example). Please review the claims carefully and make the appropriate corrections.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “where the crosslinking bonds does not include the ion conducting functional groups”.  This limitation lacks antecedent basis (anion conducting functional groups are previously recited) and is indefininte, because it is unclear if the limitation applies to the second functional groups or another structure.  Correction is required.
	Claim 6 recites the limitation “two types of functional groups” in line 7 of the claim.  This is unclear, because it is unclear whether this claim limits the functional groups recited in claim 1 or refers to additional functional groups. Correction is required.
	Claims 2-9 are rejected as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (WO2010013861A1).
Regarding claim 1, Kim discloses an anion conducting membrane (Kim, p. 1 line 8-9, 13-21, p. 5 line 7-8) comprising a crosslinked ionomer comprising at least two types of functional groups (Kim, p. 5 line 9), a first type of functional groups forming crosslinking bonds between two ionomer chains (Kim, scheme 1 membrane 7) and a second type of functional groups comprising anion conducting functional groups (Kim, scheme 1 membrane 1), wherein the crosslinking bonds does not include the ion conducting functional groups (Kim, scheme 1 membrane 1, p. 3 line 16-24).

Regarding claim 2, Kim further teaches a membrane comprising a mesh for supporting the crosslinked ionomer in the form of a porous film (Kim, p. 3 line 15-16) meets the limitations of the claim because the porous film allows the inner parts (crosslinked ionomer) to be supported and communicated with each other, membranes comprising a mesh for stabilization are routinely used in the art by one of ordinary skill (Kim, p. 13 line 14-21).

Regarding claim 3, Kim further teachers an alkyl or aryl crosslink of the form P-R-P where P represents the ionomer chain being crosslinked, R being an alkyl or aryl chain (Kim, scheme 1 membrane 1, and all associated text).

Regarding claim 4, Kim further teaches wherein the second type of functional group is an anion conducting type of functional group (Kim, p. 2 line 2-4).

Regarding claim 5, Kim further teaches wherein the second type of functional group is a quaternary ammonium type of functional group (Kim, scheme 1 membrane 1, p.9 line 25 - p.10 line 1; p. 14 line 23 - p. 15 line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO2010013861A1) in view of Dekel-2011 (US PGPUP No. US20110300466A1, where US PGPUP No. US20100216052A1 is incorporated by reference in its entirety) in further view of Dekel-2014 (US PGPUB No. US20140272663A1 where Dekel-2011 is incorporated by reference in its entirety).
	Regarding claim 6, Kim teaches all of the limitations of claim 1 as set forth above. Kim further teaches a third type of functional group forming cross-linking bonds between two ionomer chains (Kim, p. 11 line 8-14, scheme 1) and a forth type of functional group comprising ion conducting functional groups (Kim, p. 11 line 15-21, scheme 1). Kim does not explicitly disclose wherein the membrane further comprises at least one catalyst layer attached to at least one side of the membrane to form a catalyst coated membrane (CCM), wherein the at least one catalyst layer comprises at least: catalyst nanoparticles and a crosslinked ionomer of the catalyst layer comprising two types of functional groups.
	Dekel, however, teaches an anion exchange membrane as an art effective product for use in fuel cells such as alkaline exchange membrane fuel cells, comprising at least one catalyst layer attached to at least one side of the membrane to form a catalyst coated membrane (CCM) (Dekel-2011, [0002], [0009], [0013]), wherein the at least one catalyst layer comprises at least: catalyst nanoparticles (Dekel-2011, [0015]) and crosslinked ionomer of the catalyst layer comprising two types of functional groups, a third type of functional groups forming cross-linking bonds between two ionomer chains of the catalyst layer (Dekel, [0014], [0037], Fig. 2a, 2b, 3) and a forth type of functional groups comprising ion conducting functional groups (Dekel, [0037], [0040]) wherein the crosslinking bonds does not include the ion Dekel, [0043]), allowing one to achieve effective catalyst utilization and to minimize internal cell resistance (Dekel, [0002]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dekel with the membrane taught in Kim to further comprise at least one catalyst layer attached to at least one side of the membrane to form a catalyst coated membrane (CCM), wherein the at least one catalyst layer comprises at least: catalyst nanoparticles and crosslinked ionomer of the catalyst layer comprising two types of functional groups: a third type of functional groups forming cross-linking bonds between two ionomer chains of the catalyst layer; and a forth type of functional groups comprising ion conducting functional groups, wherein the crosslinking bonds does not include the ion conducting functional groups, creating a more effective CCM and minimizing internal cell resistance.

Regarding claim 7, modified Kim teaches all of the limitations of claim 6 as set forth above. Dekel-2011 further teaches wherein a first catalyst layer attached to a first side of the CCM comprises first catalyst nanoparticles and the crosslinked ionomer of the catalyst layer (Dekel-2011, [0040], [0042], Figs. 2a, 2b, 3) additionally disclosing non-crosslinked ionomer of the catalyst layer and catalyst nanoparticles (Dekel-2011, [0042]). Dekel-2014 teaches a first catalyst layer attached to a first side of the CCM comprises first catalyst layer and the crosslinked ionomer of the catalyst layer and a second catalyst layer attached to a second side of the catalyst coated membrane comprises non-crosslinked ionomer of the catalyst layer and second catalyst layer, but does not specifically teach catalyst nanoparticles. Because Dekel-2011 specifically teaches catalyst nanoparticles and Dekel-2014 incorporates Dekel-2011 by reference for the purpose of the catalyst structure, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of Dekel-2014 with modified Kim wherein a first catalyst layer attached to a first side of the CCM comprises first catalyst 

Regarding claim 8 and 9, modified Kim teaches all of the limitations of claim 6 as set forth above. Dekel-2011 further discloses wherein the first and third types of functional groups are the same and the membrane further comprising the same cross-linked chemical bonds across the interface between the membrane and the at least one catalyst layer (Dekel-2011, [0014], [0016], [0037], Figs. 4, 7, 8) allowing for establishing a well-bonded CL/membrane interface of low contact resistance (Dekel-2011, [0037]). It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additional teachings of Dekel-2011 into the membrane of modified Kim wherein the first and third types of functional groups are the same and the membrane further comprising the same cross-linked chemical bonds across the interface between the membrane and the at least one catalyst layer, establishing a well-bonded CL/membrane interface of low contact resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang KR20130072293A (discloses anion exchange membrane using quaternary amine), Dekel WO2014195758A1 (discloses ionomer throughout the entire CCM is cross-linked), Watahiki  KR101440672B1 (discloses a cross-linked ionomer membrane using nanoparticle catalysts), Matsuoka US20090305110A1 (discloses a cross-linked ionomer membrane using various functional groups, nanoparticle catalysts and quaternary ammonium functional groups), Li CN105601906A (discloses a cross-linking membrane containing sulfonated polyaryletherketone).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED HANSEN/            Examiner, Art Unit 1728      

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728